           Case 1:20-cv-07998-CM Document 4 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COANNE WILSHIRE,

                             Plaintiff,

                     -against-                                     20-CV-7998 (CM)

                                                           ORDER DIRECTING ORIGINAL
LARKSPUR LLC; LARKSPUR MANAGERS
                                                                  SIGNATURE
LLC; L&M DEVELOPMENT PARTNERS;
LEMLE & WOLFF CO.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. Plaintiff submitted the complaint without a signature.

Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s name

– or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The

Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name

handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

       To remedy Plaintiff’s lack of signature, the Court directs Plaintiff to complete, sign, and

submit the attached declaration form within thirty days of the date of this order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-07998-CM Document 4 Filed 10/15/20 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   October 15, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
